-,
                 Case 1:19-mj-11095-UA Document 5 Filed 12/30/19 Page 1 of 2




     u J ITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     - - - - - - - - - - - -                             -    -   -   X


     u J ITED STATES OF AMERICA                                                   Affirmation in Support
                                                                                  of Application for
                    - v. -                                                        Order of Continuance

     ZACHARY CLARK ,                                                                19 Mag. 11095

                            Defendant .

                               -    -   -    -   -   -   -    -   -   X


     Sti ate of New York
     c d unty of New York                                                 ss. :
     s d uthern District of New York

            Gillian Grossman , pursuant to Title 28 , United States Code ,

     Section 1746 , hereby declares under penalty of perjury :

       \    1.     I am an Assistant United States Attorney in the Office of

     Gl offrey      S.    Berman ,      United           States           Attorney         for   the   Southern

     Di\strict of New York .                I submit this affirmation in support of an

     ap[Plication for an order of continu ance of the time within which

     an[ indictment or information would otherwise have to be                                            filed ,

     pu[r s ua.n t to 18 U . S . C . § 3161 ( h) ( 7 ) (A) .

            2.      The defendant was charged in a complaint dated No v ember

     25 , 2019 with violations of 18 U. S . C . §§ 2 , 842(p) , and 2 3 39B .                                 On

     No~ ember 27 ,       2019 ,    the d efendant was arrested and wa s presented

     before       the    Honorable          Robert       W.       Lehrburger .             The   defendant   was

     detained on consent .                  Jonathan Marvinny ,                   Esq .,    was appointed as

     de \ ense counsel .           Defense counsel waived the preliminary hearing

     da Fe until the 30th day from presentment .
.   '
        -.
                          Case 1:19-mj-11095-UA Document 5 Filed 12/30/19 Page 2 of 2




                                                                  2
                     3.      Pursuant to Rule 5. 1 of the Federal Rules of Criminal

             Procedure , the deadline for a preliminary hearing in this matter

             is 30 days from the date of the presentment .     Accordingly , the
               I
             Gdvernment has until December 30 , 2019 to charge the defendant by

             ' Id.
             in ictmen t or in
                            ' f ormation
                                     '   .

                     4.      Mr .    Marvinny       and    I     have       had discussions       regarding    a
              I



             p d ssible disposition of this case beginning on or about December
              I

             6 , 2019.       The negotiations have not been completed and we plan to
               1
             continue our discussions , but do not anticipate a resolution before

             t j e deadline under Rule 5 . 1 expires on December 30 , 2019 .

                     5.        Therefore ,         the    Government           is      requesting     a   30-day

             continuance            until     January     29 ,    2019 ,      to    continue    the   foregoing

             d ~scussions and reach a disposition of this matter .                                On or about

             Delcember       16 ,    2019 ,    I   communicated with defense                   counsel    and he

             specifically consented to this request .

                     6.     For the reasons stated above , the ends of justice served

             by\ the granting of the · requested continuance outweigh the best

             interests of the public and defendant in a speedy trial .


             Dated :          New York , New York
                              December 19 , 2019

                                                                   p
                                                                 -Gillian
                                                                        C     A---;>

                                                                          Grossman
                                                                 Assistant United States Attorney
                                                                 Southern District of New York
                                                                 212-637 - 2188
